UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 28, 2007 (June 25, 2007) MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer IdentificationNo.) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 25, 2007, MDU Resources Group Inc. (the "Company") entered into an Amendment to Sales Agency Financing Agreement (the “Amendment”) with Wells Fargo Securities, LLC (“Wells Fargo”), which amended the Sales Agency Financing Agreement, dated as of July 27, 2006, between the Company and Wells Fargo (the “Agreement” and, together with the Amendment, the “Sales Agreement”), with respect to the issuance and sale of up to 3,000,000 shares (the “Common Shares”) of the Company’s common stock, par value $1.00 per share, together with preference share purchase rights appurtenant thereto.The Common Shares may be offered for sale, from time to time, in accordance with the terms of the Sales Agreement, which terminates by its terms on December 1, 2008.The offering of the Common Shares will be made pursuant to the Company’s shelf registration statement on Form S-3 (Registration No. 333-104150), as amended, which became effective on September 26, 2003 (the “Registration Statement”), as supplemented by a prospectus supplement, dated June 28, 2007, filed with the Securities and Exchange Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended. The Agreement was filed as Exhibit 1 to the Company’s Current Report on Form 8-K, which was filed with the SEC on July 27, 2006.The Amendment is filed as Exhibit 1 to this Current Report on Form 8-K.The opinions of Paul K. Sandness, General Counsel to the Company, and Thelen Reid Brown Raysman
